Citation Nr: 0433295	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbar spine osteoarthritis of the L4-S1 vertebrae, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1945 to July 1965 
in the United States Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to an increased evaluation for service-connected 
lumbar spine osteoarthritis of the L4-S1 vertebrae and a 
TDIU.

This matter was remanded by the Board in November 2003 to 
obtain a new VA examination compliant with the significant 
revisions to the schedule for rating spine disabilities, 
implemented on September 23, 2002 and September 26, 2003.

The veteran's claim for TDIU will be addressed in the REMAND 
portion of this decision.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT


The medical evidence indicates that the service-connected 
lumbar spine osteoarthritis of the L4-S1 vertebrae is 
manifested by pain and a moderate limitation of motion.

CONCLUSION OF LAW


The criteria for a rating in excess of 20 percent for lumbar 
spine osteoarthritis at the L4-S1 level have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292 and 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Lumbar Spine Osteoarthritis

Background

The veteran served on active duty in the United States Air 
Force from July 1945 to July 1965.

The veteran filed for an increased evaluation for his 
service-connected lumbar spine osteoarthritis, currently 
evaluated as 20 percent disabling, and a TDIU in November 
2001.  

The veteran submitted to a VA examination in January 2002.  
The examiner noted that forward flexion was 80 degrees, 
backward extension was 20 degrees, left and right lateral 
flexion was 20 degrees and left and right lateral rotation 
was 20 degrees.  There was no painful movement, spasms or 
weakness.  The examiner noted that the veteran had difficulty 
getting up after the examination.  The veteran also 
demonstrated a limp when walking and favored his right side.  
He had some mild loss of lumbar lordosis.  The examiner 
concluded that the veteran had a history of degenerative disc 
changes of the lumbar spine and degenerative joint disease.
In May 2002, the RO issued a rating decision that continued 
the veteran's 20 percent evaluation for his lumbar spine 
osteoarthritis and denied his request for TDIU.

The RO received the veteran's notice of disagreement (NOD) in 
June 2002, which addressed both the lumbar spine 
osteoarthritis and the TDIU.  The RO issued the statement of 
the case (SOC) in September 2002 and the veteran submitted a 
timely appeal in October 2002.

The Board remanded this matter in November 2003, to obtain a 
VA examination compliant with the changes in the spine 
regulations since the claim was filed.

Pursuant to the Board remand, the veteran submitted to a new 
VA examination in April 2004.  The claims folder was not 
available to be reviewed in conjunction with the examination.  
Upon physical examination, the examiner noted that the 
veteran was very agile for his age.  Forward flesion of the 
thoracolumbar spine was 90 degrees with pain at 90 degrees.  
Extension was 0 to 20 degrees with complaints of pain at 20 
degrees.  Left and right lateral flexion were 0 to 15 degrees 
out of 0 to 30 degrees with no complaints of pain.  Left and 
right lateral rotation were 0 to 15 degrees with no 
complaints of pain.  The veteran repeated the range of motion 
several times with no decrease in the motion or complaints of 
increased pain.  Only with forward flexion and extention did 
he have pain.

The veteran's range of motion was limited only by fatigue.  
He had weakness normal for his age.  He stood with a 10 
degree forward tilt of the lumbar spine.  There were no 
muscle spasms, or guarding of the back and no evidence of an 
abnormal gait.  The veteran had loss of the lordotic 
curvature but no scoliosis was seen and no abnormal kyphosis 
was noted.  The examiner concluded that there was no 
ankylosis of the entire thoracolumbar spine.  The examiner 
also reviewed the veteran's x-rays from the Marion VAMC, 
taken in December 2000.  The x-rays showed degenerative disk 
disease, with clerosis and vacuum phenomenon, consistent with 
degerative disk disease at L5-S1.  The remainder of the disk 
space of the vertebral bodies appeared to be intact, and no 
abnormailities were seen in the posterior element of the 
lumbar spine.
In July 2004 the examiner submitted an addendum to his April 
2004 report.  After reviewing the claims folder, the examiner 
noted that the veteran's original assessment did not require 
any changes or additions.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated March 2004, the RO 
informed the veteran of the elements necessary to 
substantiate his claim for an increased evaluation for his 
service-connected lumbar spine osteoarthritis.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The March 2004 letter informed the 
veteran that the RO would make reasonable efforts to assist 
him in obtaining evidence necessary to support his claim such 
as medical records, employment records and records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2004 letter requested that the veteran 
submit evidence that had not been previously considered 
regarding his lumbar spine osteoarthritis.  This evidence 
could include a statement from a doctor, containing physical 
and clinical findings, the results of any laboratory tests or 
e-rays, and the dates of those examinations and/or tests.  
The veteran was also informed that he may submit statements 
from other individuals who are able to describe from their 
knowledge and personal observations the manner in which the 
veteran's disability had worsened.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about his increase 
in disability of the spine.  There are no outstanding records 
to obtain.  When the veteran has provided information about 
his claim, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The VCAA letter was sent in March 2004, after the original 
denial of the claim.  However,  the RO then afforded the 
veteran six months to respond to the request.  Therefore, the 
veteran had both notice and a fair opportunity to respond to 
the RO after he receivd the notice.  In view of the 
procedures that have been undertaken in this claim, further 
development is not needed to comply with VCAA.  The appellant 
has been informed of the information and evidence needed to 
substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.



Relevant Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2004).

Specific Rating Criteria

The veteran filed his claim for an increased evaluation in 
November 2001.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected 
lumbar spine osteoarthritis at the L4-S1 level under both the 
former and the current schedular criteria, observing that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.)  The former schedular criteria

The veteran's service-connected lumbar spine osteoarthritis 
at the L4-S1 level has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (2001) as 20 percent 
disabling.  

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:	
40% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "severe" by 
VA examiners and other medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	
Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2003). 

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected lumbar spine osteoarthritis at the L4-S1 
level, which is currently evaluated as 20 percent disabling.  
He contends that the symptomatology associated with his back 
disability is more severe than is contemplated by the 
currently assigned rating.

Assignment of Diagnostic Code 

The veteran's service-connected low back disability has been 
rated as lumbar spine osteoarthritis with limitation of 
lumbar spine motion under former Diagnostic Codes 5292, 
discussed above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine osteoarthritis at L4-S1, the 
Board has determined that the most appropriate former 
diagnostic codes for evaluation of the disability are 
Diagnostic Codes 5292 (under which the veteran is already 
rated) and 5293.  The veteran's low back condition appears to 
involve principally pain and limitation of motion, which is 
congruent with former Diagnostic Code 5292  [limitation of 
motion of the lumbar spine].  Because the veteran has been 
diagnosed with disc degeneration at the L4-S1 level, and has 
complained of periodic flare-ups of symptomatology, former 
Diagnostic Code 5293, involving intervertebral disc syndrome, 
may also be employed in this case.  

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria.  As explained above, the veteran's service-
connected disc degeneration is consistent with intervertebral 
disc syndrome, so the current Diagnostic Code 5243 is also 
applicable to the instant case.  



Schedular rating

(i.)  The former schedular criteria

The veteran currently has a 20 percent rating under former 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine.  A careful review of the medical evidence of 
record leads to a conclusion that the veteran does not 
manifest symptoms which would warrant a higher disability 
rating under this Diagnostic Code.  As explained above, the 
January 2002 VA examiner reported forward flexion of the 
lumbosacral spine to be 0 to 80 degrees.  Extension was 20 
degrees.  Left and right lateral flexion was to 20 degrees 
and left and right lateral rotation was to 20 degrees.  While 
these measurements reflect some limitation of motion of the 
lubar spine, range of motion was close to full.  

The April 2004 examiner reported forward flexion of the 
lumbosacral spine to be 0 to 90 degrees, with pain reported 
at 90 degrees.  Extension was 0 to 20 degrees, with pain 
reported at 20 degrees.  Left and right lateral flexion were 
0 to 15 degrees out of 0 to 30 degrees, with no complaints of 
pain.  Left and right lateral rotation were 0 to 15 degrees 
with no complaints of pain.  The veteran repeated the range 
of motion several times with no decrease in the motion or 
complaints of increased pain.  Only with forward flexion and 
extention did he have pain.  Therefore, the criteria for a 40 
percent rating, consistent with severe limitation of motion 
of the lumbar spine, are not met or approximated.

Moreover, a disability rating is not warranted under former 
Diagnostic Code 5293, effective prior to September 23, 2002.  
To achieve a disability rating, intervertebral disc syndrome 
with mild recurring attacks must be demonstrated.  The 
January 2002 VA examiner reported that the veteran suffered 
from a history of degenerative disk disease, but the evidence 
of record did not demonstrate that the veteran suffered from 
mild attacks.  As noted above, the veteran reported having 
flare-ups of back pain approximately once perweek, with each 
episode lasting three to four hours.  During such episodes, 
the veteran reported that his pain was a 10 on a scale of one 
to 10.  Therefore, by the veteran's own account he had flare-
ups or recurring attacks of back pain at most 9 days per year 
(rounding up, 4 hours per episode once per week X 52 episodes 
= 208 hours divided by 24 hours = 8.7 days - rounded up to 9 
days per year).  The veteran also indicated that during such 
flare-ups his symptoms were alleviated by an at-home exercise 
program, but that he had to stop these exercises due to right 
inguinal hernia pain.

The April 2004 VA examiner reported that the veteran's 2000 
x-rays demonstrated a history consistent with degenerative 
disk disease at L4-S1, but the remainder of the disk space of 
the vertebral bodies appeared to be intact, with no 
abnormalities shown in the posterior element of the lumbar 
spine.  The evidence of record in April 2004 did not 
demonstrate that the veteran suffered from mild attacks.  The 
veteran reported that he had flare-up pain but not daily.  He 
stated that as long as he took his medication, he did not 
have daily pain.  He described his flare-up pain as one time 
per week, possibly less.  His pain typically lasted less than 
an hour.  During such episodes, the veteran reported that his 
pain was a four on a scale of one to 10.  Therefore, by the 
veteran's own account he had flare-ups or recurring attacks 
of back pain at most 3 days per year (rounding up, one hour 
per episode once per week X 52 episodes = 52 hours divided by 
24 hours = 2.5 days - rounded up to 3 days per year).  The 
veteran also indicated that during such flare-ups his 
symptoms were alleviated by an at-home exercise program.

Given the relatively short and infrequent nature of the 
veteran's flare-ups of back pain, he is able to experience 
relief from symptoms on more than only an intermittent basis.  
As such, the Board observes that the veteran has not provided 
any objective medical evidence of treatment for these 
episodes.  Thus, while the veteran does appear to have 
recurrent attacks of back pain, he does not warrant a 
compensable rating.

Diagnostic Code 5293, as effective from September 23, 2002 to 
September 25, 2003, also does not avail the veteran.  In 
order to obtain a disability rating, the veteran must suffer 
from incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Furthermore, such episodes would have to accompany physician-
prescribed bed rest and treatment.  See id. at Note 1.  While 
as noted above the veteran has complained of flare-ups of low 
back pain, the record does not reflect physician-prescribed 
bed rest or treatment for such episodes.  Moreover, by the 
veteran's own account, he suffers from flare-ups of back pain 
about once per week for an hour or less each episode.  Thus, 
by the veteran's own report, he suffers from flare-ups less 
than 2 weeks per year.

Alternatively, Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003, allows a disability rating to be 
evaluated by combining under Section 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  Since no neurologic symptomatology or other 
pertinent disability has been exhibited, such alternative 
evaluation is not for application in this case.

(ii)  The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's back disability could be alternatively rated under 
the general rating formula for back disabilities or 
alternatively under the specific criteria found in Diagnostic 
Code 5243.

To obtain a disability rating higher than the currently 
assigned 20 percent under the new spine regulations as they 
pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The record reveals that in April 2004 
the veteran had forward flexion of the lumbar spine to 90 
degrees.  Pain was not noted on forward flexion until 90 
degrees.  The full range of motion of the thorocolumbar spine 
was 140 degrees.  Therefore, under the current spine 
regulations, the veteran exhibited a range of motion 
consistent with a 10 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004) 
[awarding a 10 percent disability rating where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees or where the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees].  

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The April 2004 VA examination revealed some minor 
ankylosis, but the diagnosis stated that there was no 
ankylosis of the entire thoracolumbar spine.   The October 
2002 VA examination showed that the veteran was able to 
forward flex the lower back to 90 degrees.  Because the 
veteran is able to move his lower back joint, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.  

Accordingly, the current criteria regarding range of motion 
are of no help to the veteran.

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
veteran.  To obtain a disability rating for intervertebral 
disc syndrome, the veteran would have to suffer from 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  
Furthermore, such episodes would have to accompany physician-
prescribed bed rest and treatment.  See id. at Note 1.  As 
explained above in connection with the 2002-3 version of this 
regulation, which is identical, the veteran suffers from 
flare-ups of back pain less than one week per year.  
Therefore, he does not meet the 1 - 2 week time frame 
necessary for a 10 percent rating.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The Board specifically observes the veteran's 
complaints of pain and flare-ups as well as his complaints 
that his back disability has prevented him from traveling 
long distances by car.

The objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.  The April 
2004 VA examiner noted that the veteran attributed weakness 
to his lower extremities, fatigability to his age.  Lack of 
endurance and evidence of incoordination were not addressed 
by the examiner.  Furthermore, although pain at the extremes 
of motion and some flare-ups, such are contemplated by the 
assigned 20 percent rating.  Therefore, the Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The current 20 percent 
rating adequately compensates the veteran for any functional 
impairment attributable to his low back disability, which as 
discussed above includes episodes of pain and limited motion.   
See 38 C.F.R. § 4.1, 4.10 (2004).

The veteran's lumbar spine osteoarthritis does not meet the 
criteria for a higher rating under any other potentially 
applicable diagnostic code.  As the evidence does not show 
that the veteran's lumbar spine osteoarthritis warrants a 
higher rating, the benefit of the doubt rule does not apply 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to an increased evaluation for service-connected 
lumbar spine osteoarthritis of the L4-S1 vertebrae, currently 
evaluated as 20 percent disabling, is denied.

REMAND

?	This claim is remanded to obtain a VA examination 
regarding the veteran's employability status.

The veteran is service-connected for generalized anxiety 
disorder, currently evaluated as 50 percent disabling; lumbar 
spine osteoarthritis, currently evaluated as 20 percent 
disabling; hemorrhoids with fissure, currently evaluated as 
noncompensable; residuals of a fracture of the right index 
finger, currently evaluated as noncompensable.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

It is not clear whether the veteran is unemployable solely 
due to his service-connected disabilities.  For this reason, 
the veteran's claim must be remanded to obtain a VA 
examination regarding his employability status.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished to 
ensure due process.  Accordingly, this case is REMANDED to 
the RO for the following:

1.  The RO should arrange for the veteran to be 
afforded a VA examination regarding his employability 
status.  A copy of the letter advising the veteran of 
the date, time and location of the examination MUST be 
placed in the claims folder.  Such tests as the 
examining physician deems appropriate should be 
performed.  All positive findings should be reported.  
The claims folder and a copy of this remand must be 
made available to the examining physician in 
conjunction with the examination so that he/she may 
review pertinent aspects of the appellant's medical 
history.  The examiner should comment on the veteran's 
work history.  The examiner should respond to each of 
the following items:  

a.  The examiner should state a medical opinion as 
to the degree the service-connected lumbar spine 
osteoarthritis and generalized anxiety disorder 
(without regard to the claimant's age), interfere 
with the claimant's ability to work.  

b.  The examiner must state a medical opinion as 
to whether the veteran is unable obtain or retain 
gainful employment because of his service-
connected lumbar spine osteoarthritis and 
generalized anxiety disabilities.

c.  If it is not feasible to answer any of the 
above listed questions, this should be so stated.

3.  After the development requested above has been 
completed, the RO should review the veteran's claims 
folder and ensure that all the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to the claim for a TDIU.  In the event that the 
claim on appeal is not resolved to the satisfaction of 
the appellant, the veteran and his representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



